                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11   CHRISTOPHER M. MENDOZA,               ) Case No. 5:18-cv-01420-DMG (JDE)
                                           )
12                    Plaintiff,           )
                                           ) JUDGMENT
13                     v.                  )
                                           )
     SAVANAH MANDOCK, et al.,              )
14                                         )
                                           )
15                    Defendants.          )
                                           )
16
17
           Pursuant to the Order Accepting Findings and Recommendations of the
18
     United States Magistrate Judge,
19
           IT IS HEREBY ADJUDGED that this action is dismissed without
20
     prejudice.
21
22
23   DATED: March 5, 2019
24                                           ______________________________
25                                           DOLLY M. GEE
                                             United States District Judge
26
27
28
